DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 10/25/2021.
Claims 1, 11, and 15 have been amended.
Claims 1, 3-8, 10-18, and 20-22 are currently pending and have been examined.



















Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Response to Arguments

Applicant’s arguments received 10/25/2021 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).


s 1, 3-8, 10-18, and 20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bellenger et al. (USPGP 2016/0248479 A1), hereinafter BELLENGER, in view of Graichen (USPGP 2008/0165003 A1), hereinafter GRAICHEN, and further in view of Ogino (USPGP 2005/0048929 A1), hereinafter OGINO.

Claims 1, 11, and 15:
BELLENGER as shown below discloses the following limitations:
a contactless interface configured to communicate with a portable communication device; (see at least paragraphs 0042, 0043)
a processor communicatively coupled to the contactless interface; (see at least paragraphs 0042, 0043)
a tangible storage medium storing instructions that, when executed by the processor, cause the payment terminal to: (see at least paragraphs 0042, 0043)
during a polling loop, transmit, to the portable communication device via the contactless interface…, (see at least paragraph 0054)
at least one value-added services (VAS) command, wherein the portable communication device waits to detect the at least one VAS command before responding to the at least one wake-up command; (see at least Figure 4 as well as associated and related text; paragraph 0049)
receive, from the portable communication device, a response to the at least one VAS command to initiate VAS protocol; (see at least paragraph 0024, 0057)
obtain, from the portable communication device using the VAS protocol, loyalty card information for a merchant associated with a merchant identifier; see at least paragraph 0024, 0057)
perform a VAS transaction for the portable communication device based on the loyalty card information; (see at least Figure 4 as well as associated and related text)
GRAICHEN further discloses:
subsequent to resetting a radio communication field of the contactless interface after performing the VAS transaction.  
perform a payment transaction using payment card information received from by the portable communication field device in response to the at least one wake-up command.
BELLENGER with the technique of GRAICHEN because, “Another communications reliability issue arises due to the uncertainty in the timing of carrier detection relative to the start of reading or transmission.  This uncertainty can give rise to a shifting, or partial shifting, of a carrier or message acknowledgement bit stream, and can cause the failure of standard message parsers, which may not be equipped to handle this shifting bit stream.  In passive tags, where the carrier also supplies energy and/or a signal path for the response of the tag, this shifting can be acute, resulting not only in misinterpretation of the reader's request, but also in an inappropriate response by the tag, causing a two-way communications failure.  In active tags, the communication requests between the reader and the tag may be more complex, requiring specific tasks for the reader to validate the results received from the tag and for the tag to validate requests from the reader.” (GRAICHEN:  paragraph 0005).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of BELLENGER/GRAICHEN does not specifically disclose:
… at least one wake-up command;
transmitting, to the portable communication device, at least one wake-up command,
…wherein the portable communication device waits
OGINO, however, in at least paragraphs 0041, 0042; Figure 5B as well as associated and related text does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of BELLENGER/GRAICHEN with the technique of OGINO because, this allows for a “…the consumption power in the reception circuit can be decreased.” (OGINO:  paragraph 0004).  Moreover, each of the elements claimed are all shown by the prior KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 3 and 16:
The combination of BELLENGER/GRAICHEN/OGINO discloses the limitations as shown in the rejections above.  BELLENGER further discloses the instructions comprise Level 1 instructions including the polling loop and Level 2 instructions including the VAS protocol.  See at least paragraph 0033.

Claims 4 and 17:
The combination of BELLENGER/GRAICHEN/OGINO discloses the limitations as shown in the rejections above.  BELLENGER further discloses the VAS protocol is one of a plurality of protocols available as part of the Level 2 instructions. See at least paragraphs 0010 and 0036.

Claim 5:
The combination of BELLENGER/GRAICHEN/OGINO discloses the limitations as shown in the rejections above.  BELLENGER further discloses the instructions are effective to cause the payment terminal to directly enter the VAS protocol upon completion of the Level 1 instructions. See at least Figure 3 as well as associated and related text.









Claims 6 and 18:
The combination of BELLENGER/GRAICHEN/OGINO discloses the limitations as shown in the rejections above.  BELLENGER further discloses:
the payment terminal obtains the loyalty card information for the merchant from the portable communication device by at least:
transmitting, to the portable communication device, the merchant identifier for the merchant; and
receiving, from the portable communication device, the loyalty card information for the merchant associated with the merchant identifier.
See at least Figure 3 as well as associated and related text.

Claim 7:
The combination of BELLENGER/GRAICHEN/OGINO discloses the limitations as shown in the rejections above.  BELLENGER further discloses performing the VAS transaction comprises entitling a user of the portable communication device to a free or discounted item. See at least Figure 3 as well as associated and related text. See at least paragraph 0033.

Claims 8 and 20:
The combination of BELLENGER/GRAICHEN/OGINO discloses the limitations as shown in the rejections above.  BELLENGER further discloses performing the VAS transaction comprises applying a discount to a purchase for a user of the portable communication device per a loyalty program. See at least paragraphs 0032, 0033, and 0066.

Claims 10, 14, and 21:
The combination of BELLENGER/GRAICHEN/OGINO discloses the limitations as shown in the rejections above.  GRAICHEN further discloses subsequent to resetting the radio communication field, but prior to receiving the payment card information from the portable communication device, the payment terminal transmits, to the portable communication device, information about payment cards that are accepted by the payment terminal.  See at least paragraphs 0009 and 0041. In the competitive business climate, there is a BELLENGER with the technique of GRAICHEN because, “Another communications reliability issue arises due to the uncertainty in the timing of carrier detection relative to the start of reading or transmission.  This uncertainty can give rise to a shifting, or partial shifting, of a carrier or message acknowledgement bit stream, and can cause the failure of standard message parsers, which may not be equipped to handle this shifting bit stream.  In passive tags, where the carrier also supplies energy and/or a signal path for the response of the tag, this shifting can be acute, resulting not only in misinterpretation of the reader's request, but also in an inappropriate response by the tag, causing a two-way communications failure.  In active tags, the communication requests between the reader and the tag may be more complex, requiring specific tasks for the reader to validate the results received from the tag and for the tag to validate requests from the reader.” (GRAICHEN:  paragraph 0005).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claim 12:
The combination of BELLENGER/GRAICHEN/OGINO discloses the limitations as shown in the rejections above.  BELLENGER further discloses:
the portable communication device provides the loyalty card information to the payment terminal by at least:
receiving, from the payment terminal, the merchant identifier for the merchant;
transmitting, to the payment terminal, the loyalty card information for the merchant associated with the merchant identifier.
See at least Figure 3 as well as associated and related text; paragraph 0094.

Claim 13:
The combination of BELLENGER/GRAICHEN/OGINO discloses the limitations as shown in the rejections above.  BELLENGER further discloses performing the VAS transaction comprises receiving a discount for a purchase.  See at least paragraphs 0033 and 0037.

Claim 22:
The combination of BELLENGER/GRAICHEN/OGINO discloses the limitations as shown in the rejections above.  BELLENGER further discloses performing the VAS transaction comprises applying a discount to a purchase for a user of the portable communication device per a loyalty program. See at least paragraph 0054.


















Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.







CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:
GSMA. Value Added Services Applet Design Proposal Version 1.0. (10 March 2015).  Retrieved online 07/27/2021.  https://nanopdf.com/queue/nfc19-value-added-services-applet-design-proposal_pdf?queue_id=-1&x=1627368675&z=MTUxLjIwNy4yNTAuMzU=

ABDULKAREEM ALJOHANI.A Unified Mobile Payment Transaction Exchange Service (UMTES) for Next-Generation Mobile Networks. (September 2014).  Retrieved online 11/16/2021.  https://pure.southwales.ac.uk/files/3433790/Aljohani_Thesis_28_9_2014.pdf

Foreign Art:
ZHANG YONGZHENG. Value added service supporting platform based on multi-network access. (CN 102982456 A)

PAYA ISMAIL CEM et al. POINT OF SALE PROCESSING INITIATED BY A SINGLE TAP. (EP 2745250 A4) 

 GUO YAMEI et al.  INTEGRATED VALUE-ADDED SERVICE SYSTEM AND METHOD SUPPORTING MULTI-SERVICE INTEGRATION. (WO 2012/126228 A2)

 MCRAE STEVEN GARY et al. SYSTEM AND METHOD OF PROVIDING VALUE ADDED SERVICES (VAS). (WO 2016/007999 A1) 

Applicant’s amendment filed on 10/25/2021 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).



Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).




Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)